UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1786


In re: RODNEY A. KOON,

                    Petitioner.



               On Petition for Writ of Mandamus. (1:18-cv-00084-FDW)


Submitted: November 15, 2018                                Decided: November 19, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Rodney A. Koon, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodney A. Koon petitions for a writ of mandamus, requesting that we direct the

district court to construe his complaint as a 28 U.S.C. § 2254 (2012) petition. The record

reflects that the district court has in fact construed Koon’s complaint in such a manner

and ruled on the amended § 2254 petition; Koon’s mandamus petition is therefore moot.

To the extent that Koon challenges the district court’s disposition of his § 2254 petition, a

mandamus petition is not a proper substitute for a direct appeal, In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007), and, in any event, Koon has filed a direct

appeal of the district court’s decision. Accordingly, although we grant leave to proceed

in forma pauperis, we deny Koon’s petition for a writ of mandamus. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2